Order entered June 4, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-21-00383-CV

                    IN RE JOSE IGNACIO GARCIA, Relator

             Original Proceeding from the Probate Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. PR-15-01517-1

                                  ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   CORY L. CARLYLE
                                                JUSTICE